Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered April 26, 2010, convicting him of criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claims that the Supreme Court erred in excusing potential jurors based on their personal hardship and *857deprived him of his right to a public trial are unpreserved for appellate review (see CPL 470.05 [2]; People v George, 79 AD3d 1148 [2010]; People v Casanova, 62 AD3d 88, 92 [2009]; People v Toussaint, 40 AD3d 1017, 1017-1018 [2007]; People v Vatansever, 5 AD3d 406, 407 [2004]; cf. People v Alvarez, 20 NY3d 75 [2012]), and we decline to review them in the exercise of our interest of justice jurisdiction. Balkin, J.E, Lott, Austin and Miller, JJ., concur.